EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brandon J. Dube Reg. No.: 64,442 on 03/02/2021.
The application has been amended as follows:
In the claims provided on 12/26/2020, on page 7, claim 19 has been deleted;
In claim 23, line 1, number 23 at the second occurrence has been replaced by number 22.

Allowable Subject Matter

Claims 1, 4, 5, 7-18 and 20-24 are allowed in light of the amendment filed on 22/26/2021.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A hybrid propulsion engine for an aircraft, the hybrid propulsion engine comprising: a propulsor; a gas turbine engine having a first drive shaft; an electric motor having a second drive shaft, the propulsor coupled to the second drive shaft, wherein the propulsor, the gas turbine engine, and the electric motor are axially aligned; and a sprag clutch including: an outer race coupled to the first drive shaft: an inner race coupled to the second drive shaft: and a plurality of movable sprags disposed between the outer race and the inner race, wherein; during a first mode of operation in which the electric motor is off the outer race pivots the sprags into engagement with the inner race, which enables the first drive shaft to drive the second drive shaft and drive the propulsor; and during a second mode of operation in which the electric motor is on the inner race slides along the sprags without causing rotation of the outer race, which enables the electric motor to drive the second drive shaft to drive the propulsor, without driving the first drive shaft of the gas turbine engine. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B